            Case 2:20-cv-01351-RAJ-BAT Document 23 Filed 02/03/21 Page 1 of 9




 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6    KENNETH JOHANSEN,

 7                               Plaintiff,                 CASE NO. 2:20-cv-01351-RAJ-BAT

 8           v.                                             STIPULATED PROTECTIVE
                                                            ORDER
 9    EFINANCIAL LLC,

10                               Defendant.

11
            Plaintiff Kenneth Johansen and Defendant EFinancial LLC stipulate to the entry of a
12
     protective order. Dkt. 22. It is ORDERED that the parties’ stipulation (Dkt. 22) is GRANTED
13
     and the Court enters the following Protective Order governing discovery in this case:
14
     1.     PURPOSES AND LIMITATIONS
15
            Discovery in this action is likely to involve production of confidential, proprietary, or
16
     private information for which special protection may be warranted. Accordingly, the parties
17
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
18
     parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
19
     protection on all disclosures or responses to discovery, the protection it affords from public
20
     disclosure and use extends only to the limited information or items that are entitled to
21
     confidential treatment under the applicable legal principles, and it does not presumptively entitle
22
     parties to file confidential information under seal.
23




     STIPULATED PROTECTIVE ORDER - 1
            Case 2:20-cv-01351-RAJ-BAT Document 23 Filed 02/03/21 Page 2 of 9




 1   2.     “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged:

 4          a.      Recordings of calls between Plaintiff or putative class members and Defendant

 5   that include information about Plaintiff’s or putative class members’ medical history and/or

 6   Plaintiff’s or putative class members’ personal identifying information;

 7          b.      Documents that include information about Plaintiff’s or putative class members’

 8   medical history and/or personal identifying information, including but not limited to,

 9   Defendant’s call logs;

10          c.      Defendant’s proprietary policies, training materials procedures and protocols;

11          d.      Defendant’s customer lists;

12          e.      Documents reflecting Defendant’s proprietary business strategy; and

13          f.      Documents that describe, contain, or disclose non-public commercial or financial

14   information that is treated as confidential or proprietary within the organization and would create

15   a risk of harm to the producing party if publicly disclosed.

16   3.     SCOPE

17          The protections conferred by this agreement cover not only confidential material (as

18   defined above), but also (1) any information copied or extracted from confidential material; (2)

19   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

20   conversations, or presentations by parties or their counsel that might reveal confidential material.

21          However, the protections conferred by this agreement do not cover information that is in

22   the public domain or becomes part of the public domain through trial or otherwise.

23




     STIPULATED PROTECTIVE ORDER - 2
            Case 2:20-cv-01351-RAJ-BAT Document 23 Filed 02/03/21 Page 3 of 9




 1   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 2          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 3   or produced by another party or by a non-party in connection with this case only for prosecuting,

 4   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

 5   the categories of persons and under the conditions described in this agreement. Confidential

 6   material must be stored and maintained by a receiving party at a location and in a secure manner

 7   that ensures that access is limited to the persons authorized under this agreement.

 8          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 9   ordered by the court or permitted in writing by the designating party, a receiving party may

10   disclose any confidential material only to:

11          (a)     the receiving party’s counsel of record in this action, as well as employees of

12   counsel to whom it is reasonably necessary to disclose the information for this litigation;

13          (b)     the officers, directors, and employees (including in house counsel) of the

14   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

15   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

16   designated;

17          (c)     experts and consultants to whom disclosure is reasonably necessary for this

18   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

19          (d)     the court, court personnel, and court reporters and their staff;

20          (e)     copy or imaging services retained by counsel to assist in the duplication of

21   confidential material, provided that counsel for the party retaining the copy or imaging service

22   instructs the service not to disclose any confidential material to third parties and to immediately

23   return all originals and copies of any confidential material;




     STIPULATED PROTECTIVE ORDER - 3
            Case 2:20-cv-01351-RAJ-BAT Document 23 Filed 02/03/21 Page 4 of 9




 1          (f)     during their depositions, witnesses in the action to whom disclosure is reasonably

 2   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

 3   A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 4   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 5   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 6   under this agreement;

 7          (g)     the author or recipient of a document containing the information or a custodian or

 8   other person who otherwise possessed or knew the information.

 9          4.3     Filing Confidential Material. Before filing confidential material or discussing or

10   referencing such material in court filings, the filing party shall confer with the designating party,

11   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

12   remove the confidential designation, whether the document can be redacted, or whether a motion

13   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

14   designating party must identify the basis for sealing the specific confidential information at issue,

15   and the filing party shall include this basis in its motion to seal, along with any objection to

16   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

17   followed and the standards that will be applied when a party seeks permission from the court to

18   file material under seal. A party who seeks to maintain the confidentiality of its information must

19   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

20   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

21   in accordance with the strong presumption of public access to the Court’s files.

22

23




     STIPULATED PROTECTIVE ORDER - 4
            Case 2:20-cv-01351-RAJ-BAT Document 23 Filed 02/03/21 Page 5 of 9




 1   5.     DESIGNATING PROTECTED MATERIAL

 2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 3   or non-party that designates information or items for protection under this agreement must take

 4   care to limit any such designation to specific material that qualifies under the appropriate

 5   standards. The designating party must designate for protection only those parts of material,

 6   documents, items, or oral or written communications that qualify, so that other portions of the

 7   material, documents, items, or communications for which protection is not warranted are not

 8   swept unjustifiably within the ambit of this agreement.

 9          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

10   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

11   unnecessarily encumber or delay the case development process or to impose unnecessary

12   expenses and burdens on other parties) expose the designating party to sanctions.

13          If it comes to a designating party’s attention that information or items that it designated

14   for protection do not qualify for protection, the designating party must promptly notify all other

15   parties that it is withdrawing the mistaken designation.

16          5.2     Manner and Timing of Designations. Except as otherwise provided in this

17   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

18   ordered, disclosure or discovery material that qualifies for protection under this agreement must

19   be clearly so designated before or when the material is disclosed or produced.

20          (a)     Information in documentary form: (e.g., paper or electronic documents and

21   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

22   the designating party must affix the word “CONFIDENTIAL” to each page that contains

23   confidential material. If only a portion or portions of the material on a page qualifies for




     STIPULATED PROTECTIVE ORDER - 5
            Case 2:20-cv-01351-RAJ-BAT Document 23 Filed 02/03/21 Page 6 of 9




 1   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

 2   making appropriate markings in the margins).

 3           (b)     Testimony given in deposition or in other pretrial proceedings: the parties and any

 4   participating non-parties must identify on the record, during the deposition or other pretrial

 5   proceeding, all protected testimony, without prejudice to their right to so designate other

 6   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

 7   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

 8   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

 9   confidential information at trial, the issue should be addressed during the pre-trial conference.

10           (c)     Other tangible items: the producing party must affix in a prominent place on the

11   exterior of the container or containers in which the information or item is stored the word

12   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

13   the producing party, to the extent practicable, shall identify the protected portion(s).

14           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

15   designate qualified information or items does not, standing alone, waive the designating party’s

16   right to secure protection under this agreement for such material. Upon timely correction of a

17   designation, the receiving party must make reasonable efforts to ensure that the material is

18   treated in accordance with the provisions of this agreement.

19   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

20           6.1     Timing of Challenges. Any party or non-party may challenge a designation of

21   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

22   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

23   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to




     STIPULATED PROTECTIVE ORDER - 6
            Case 2:20-cv-01351-RAJ-BAT Document 23 Filed 02/03/21 Page 7 of 9




 1   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 2   original designation is disclosed.

 3          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

 4   regarding confidential designations without court involvement. Any motion regarding

 5   confidential designations or for a protective order must include a certification, in the motion or in

 6   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

 7   conference with other affected parties in an effort to resolve the dispute without court action. The

 8   certification must list the date, manner, and participants to the conference. A good faith effort to

 9   confer requires a face-to-face meeting or a telephone conference.

10          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

11   intervention, the designating party may file and serve a motion to retain confidentiality under

12   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

13   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

14   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

15   other parties) may expose the challenging party to sanctions. All parties shall continue to

16   maintain the material in question as confidential until the court rules on the challenge.

17          If a party is served with a subpoena or a court order issued in other litigation that compels

18   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

19   party must:

20          (a)     promptly notify the designating party in writing and include a copy of the

21   subpoena or court order;

22          (b)     promptly notify in writing the party who caused the subpoena or order to issue in

23   the other litigation that some or all of the material covered by the subpoena or order is subject to




     STIPULATED PROTECTIVE ORDER - 7
            Case 2:20-cv-01351-RAJ-BAT Document 23 Filed 02/03/21 Page 8 of 9




 1   this agreement. Such notification shall include a copy of this agreement; and

 2          (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

 3   designating party whose confidential material may be affected.

 4   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 5          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 6   material to any person or in any circumstance not authorized under this agreement, the receiving

 7   party must immediately (a) notify in writing the designating party of the unauthorized

 8   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

 9   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

10   this agreement, and (d) request that such person or persons execute the “Acknowledgment and

11   Agreement to Be Bound” that is attached hereto as Exhibit A.

12   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
13
            When a producing party gives notice to receiving parties that certain inadvertently
14
     produced material is subject to a claim of privilege or other protection, the obligations of the
15
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
16
     provision is not intended to modify whatever procedure may be established in an e-discovery
17
     order or agreement that provides for production without prior privilege review. The parties agree
18
     to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
19
     10.    NON TERMINATION AND RETURN OF DOCUMENTS
20
            Within 60 days after the termination of this action, including all appeals, each receiving
21
     party must return all confidential material to the producing party, including all copies, extracts
22
     and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
23
     destruction.



     STIPULATED PROTECTIVE ORDER - 8
            Case 2:20-cv-01351-RAJ-BAT Document 23 Filed 02/03/21 Page 9 of 9




 1          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 2   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 3   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

 4   work product, even if such materials contain confidential material.

 5          The confidentiality obligations imposed by this agreement shall remain in effect until a

 6   designating party agrees otherwise in writing or a court orders otherwise.

 7          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of

 8   any documents in this proceeding shall not, for the purposes of this proceeding or any other

 9   federal or state proceeding, constitute a waiver by the producing party of any privilege applicable

10   to those documents, including the attorney-client privilege, attorney work-product protection, or

11   any other privilege or protection recognized by law.

12          DATED this 3rd day of February, 2021.

13

14                                                          A
                                                            BRIAN A. TSUCHIDA
15                                                          Chief United States Magistrate Judge

16

17

18

19

20

21

22

23




     STIPULATED PROTECTIVE ORDER - 9
